



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Agil, 2014 ONCA 595

DATE: 20140818

DOCKET: C56882

Sharpe, Simmons and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Khumane Agil

Appellant

Edward Royle and Diana Lumba, for the appellant

Sean Doyle, for the respondent

Heard: August 15, 2014

On appeal from the sentence entered on February 6, 2013,
    by Justice A. Molloy of the Superior Court of Justice, sitting without a jury.

APPEAL BOOK ENDORSEMENT

[1]

The Crown concedes that the trial judge erred by imposing a sentence of
    five and a half years for unlawful possession of a firearm under s. 91 of the
Criminal
    Code
, the maximum penalty being five years. Accordingly, it falls to this
    court to impose the appropriate sentence.

[2]

In our view, the trial judge identified the appropriate aggravating and
    mitigating factors. When applied to the proper range for these offences, but
    for the fresh evidence as to the progress the appellant has made in prison, we
    would impose a sentence of four years. Given his success in the institution, a
    factor we are entitled to consider imposing the sentence today, we would reduce
    the four years to 45 months.

[3]

The trial judge did not have the benefit of the Supreme Court of
    Canadas decision in
Summers
as to the appropriate credit to be given
    for pre-trial custody. She did, however, gave some enhanced credit for the
    initial 14
1/2
months. For that
    period, the appellant is entitled to 1.5 to 1 credit for 24.25 months. In
    addition, he is entitled to 1 for one credit for the 201 day period for a total
    of 28 months credit. In the result, the sentence we impose is 17 months.

[4]

Accordingly, leave to appeal sentence is granted, appeal allowed and
    sentence reduced to 17 months. The ancillary terms imposed by the trial judge
    are maintained.


